Exhibit 10.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXECUTION COPY
 
PURCHASE AGREEMENT


 


THIS PURCHASE AGREEMENT (this "Agreement")  is  dated  as  of  November
11 , 2013, among LAS VEGAS RAILWAY EXPRESS, INC., a Delaware corporation and all predecessors thereto
(the "Company"), and the investor identified on the signature page hereto
 (the "Investor").
 
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to borrow certain sums from the Investor and, in consideration
thereof issue a senior secured convertible note and warrant to the Investor, and
the Investor desires to make a loan to the Company and accept such note and
warrant from the Company, all pursuant to the terms set forth herein.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained
in this Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:


ARTICLE I.
 
1

--------------------------------------------------------------------------------

 
 
DEFINITIONS


1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:


"Action" means any action, claim, suit, inquiry, notice of
violation, proceeding (including, without limitation, any investigation or
partial proceeding such as a deposition) or investigation pending or threatened
in writing against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator,
governmental or administrative agency, regulatory authority (federal, state,
provincial , county, local or foreign), stock market, stock exchange or
trading facility.


"Affiliate" means any Person that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 144.


"Bankruptcy Event" means any of  the  following  events:  (a)
the  Company or any Subsidiary commences a proceeding under any bankruptcy , reorganization , arrangement , adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction relating to the Company or any Subsidiary thereof; (b)
there is commenced against the Company or any Subsidiary any such case or
proceeding that is not dismissed within 60 days after commencement ; (c) the
Company or any Subsidiary is adjudicated by a court of competent jurisdiction
insolvent or bankrupt or any order of relief or other order approving any such
case or proceeding  is  entered;  (d)  the  Company  or  any  Subsidiary  suffers  any  appointment  of any
custodian or the like for it or any substantial part of its property that is not discharged or stayed within
60 days; (e) under applicable law the Company or any Subsidiary makes
a general assignment for the benefit of creditors; (f) the Company or any
Subsidiary fails to pay, or states that it is unable to pay or is unable to pay,
its debts generally as they become due; (g) the Company or any Subsidiary calls
a meeting of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (h) the Company or any Subsidiary, by any act or
failure to act, expressly indicates its consent to, approval of or acquiescence
in any of the foregoing or takes any corporate or other action for the purpose
of effecting any of the foregoing.
 
 
2

--------------------------------------------------------------------------------

 


"Benefit Arrangement" means at any time an employee benefit plan within
the meaning of Section 3(3) of ERISA which is not a Plan or Multiemployer Plan
and which is maintained or otherwise contributed by the Company.


"Benefit Plan" has the meaning set forth in Section 3.l (aa) (ii).


"Business Day" means any day except Saturday, Sunday and any day that
is a federal legal holiday or a day on which banking institutions in the State of New York or State of California
are authorized or required by law or other governmental action to close.


"Closing" means the closing of the purchase and sale of the Note and Warrant
contemplated by Section 2.1.


"Closing Date" means the Business  Day  immediately  following  the  date  on
which all of the conditions set forth in  Section  2.1(d)  and  2.1
(e)  have  been  satisfied,  or such other date as the parties  may  agree.


"Code" means the Internal Revenue Code of 1986, as amended.


"Commission" means the Securities and Exchange Commission.


"Common Stock" means the common  stock  of  the  Company, $0.001  par value
per  share, and any  securities into which  such common  stock
may  hereafter  be reclassified.


"Common Stock Equivalents" means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any
time, including without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder
thereof to receive, Common Stock or other securities that entitle the holder to receive, directly or indirectly, Common Stock.


"Company Counsel" means Sichenzia Ross Friedman Ference  LLP.


"Contingent Liability" means, as to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing or agreeing to pay or become responsible for any Debt or obligation
of any other Person in any manner, whether directly or indirectly, including
without limitation any obligation of such Person, direct or indirect, (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or to purchase (or to advance or supply funds for the purchase of) any
security for the payment of such Debt, (b) to purchase property or services for
the purpose of assuring the owner of such Debt of its payment, or (c) to
maintain the solvency, working capital, equity, cash flow, fixed charge or other
coverage ratio, or any other financial condition of the primary obligor so as to
enable the primary obligor to pay any Debt or to comply with any agreement
relating to any Debt or obligation.
 
 
3

--------------------------------------------------------------------------------

 


"Debt" of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes, or other similar instruments issued by such Person,
(iii) all obligations of such Person as lessee which (y) are capitalized in
accordance with GAAP or (z) arise pursuant to sale­ leaseback transactions, (iv)
all reimbursement obligations of such Person in respect of letters of credit or
other similar instruments, (v) all Debt of others secured by a Lien on any asset
of such Person, whether or not such Debt is otherwise an obligation of such
Person and (vi) all Debt of others guaranteed by such Person.
 


"Disclosure Materials" has the meaning set forth in Section 3.1(h).


"Eligible Market" means whichever of the New York Stock  Exchange, the American
Stock Exchange , the
NASDAQ  Global  Select  Market,  the  NASDAQ  Global Market, the NASDAQ Capital Market or OTC Bulletin Board
on which the Common Stock is listed or quoted  for trading  on the date
in question.


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.


"ERISA Group" means the Company and each Subsidiary and all members
of a controlled group of corporations and all trades or businesses (whether or
not incorporated) under common control which, together with the Company or any
Subsidiary, is treated as a single employer under the Code.


"Exchange Act" means the Securities Exchange Act of 1934, as amended. "GAAP"
means U.S. generally accepted accounting principles. "Intellectual Property
Rights" has the meaning set forth in Section 3.1(p). "Investment Amount"
means $1,750,000.
 
"Investor Deliverables" has the meaning set forth in Section 2.1(c).


"Investor Party" has the meaning set forth in Section 4.12.


"Lien" means any lien, charge, encumbrance, security interest, right
of first refusal or other restrictions of any kind.

 
 
4

--------------------------------------------------------------------------------

 
 
"Losses" has the meaning set forth in Section 4.12.


"Material Adverse Effect" means any of (i) a material and adverse effect on the legality,
validity or enforceability of any Transaction Document, (ii) a material
and adverse effect on the results of operations, assets, prospects, business or
condition (financial or otherwise) of the Company and the Subsidiaries or (iii)
an adverse impairment to the Company's ability to timely perform its obligations
under any Transaction Document.


"New York Courts" means the state and federal courts sitting in the City of New York, Borough of Manhattan.


"Note" means the 10% senior secured convertible promissory note issuable by the
Company to the Investor at Closing in the form of Exhibit A, due on June
30, 2014.
 
"Outside  Date"  means  the  twentieth  calendar  day  following  the  date  of  this
Agreement.
 
"PBGC" means the Pension Benefit Guarantee Corporation or any entity succeeding
to any or all of its functions under   ERJSA.


"Permitted Indebtedness" has the meaning set forth in Section 5.3.


"Permitted Liens" means: (a) Liens for taxes, assessments or governmental
charges not delinquent or being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP are
maintained on the books of the Company or the applicable Subsidiary; (b) Liens
arising out of deposits in connection with workers ' compensation, unemployment
insurance, old age pensions or other social security or retirement benefits
legislation; (c) deposits or pledges to secure bids, tenders, contracts (other
than contracts for the payment of money), leases, statutory obligations, surety
and appeal bonds, and other obligations of like nature arising in the ordinary
course of business of the Company or a Subsidiary; (d) Liens imposed by law,
such as mechanics ', workers ', materialness ', carriers' or other like liens
arising in the ordinary course of business of the Company or a Subsidiary which
secure the payment of obligations which are not past due or which are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP are maintained on the books of the
Company or the applicable Subsidiary ; (e) purchase money security interests or
Liens for the purchase of fixed assets to be used in the business of the Company
or a Subsidiary, securing solely the fixed assets so purchased and the proceeds
thereof; (f) capitalized leases which do not violate any provision of this
Agreement; (g) Liens of commercial depository institutions, arising in the
ordinary course of business, constituting a statutory or common law right of
setoff against amounts on deposit with such institution; and (h) rights of way,
zoning restrictions, easements and similar encumbrances affecting the Company's
real property which do not materially interfere with the use of such property.


"Person" means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
 
 
5

--------------------------------------------------------------------------------

 
 
"Plan" means at any time an employee pension plan benefit plan  which
 is covered by Title IV of ERISA or subject to the minimum funding standards under the Code and either
(i) is maintained , or contributed to, by any member of the ERISA group for
employees of any member of the ERISA group or (ii) has at any time within the
preceding five years been maintained , or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA group.


"Required Minimum" means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant
to the Transaction Documents that the Company is obligated to issue, whether
contingently or otherwise, including, without limitation, any Underlying Shares
issuable upon conversion
in full of the Note and Warrant Shares issuable upon exercise of the Warrant (without regard to any otherwise
applicable conversion or exercise restrictions contained therein).


"Restricted Payment" means, with respect to any Person, (a) any  direct
 or indirect distribution, dividend or other payment on account of any equity
interest in, or shares of capital stock or other securities of, such Person and
(b) any management , consulting or other similar fees, or any interest thereon,
payable by such Person to any affiliate of such Person (other than the Company),
or to any other Person other than an unrelated third party ; provided , however,
that Restricted Payments shall not include any arm’s length consulting
agreements with consultants of the Company which are approved by the Board of
Directors of the Company .


"Rule 144" means Rule 144 promulgated by the Commission pursuant
to the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.



"SEC Reports" has the meaning set forth in Section 3.1(h).


"Securities" means the Note, the Warrant, the Underlying Shares and
the Warrant Shares.


"Securities Act" means the Securities Act of 1933, as amended.


"Security Agreement" means that certain Security Agreement between the Company
and the Investor in the form of Exhibit B.


"Subsidiary" means   any   subsidiary   of the   Company   included   in the SEC
Reports.


 
6

--------------------------------------------------------------------------------

 
 
"Trading Day" means (i) a day on which the Common Stock is traded on an Eligible
Market, or (ii) if the Common Stock is not listed on an Eligible Market, a day
on which the Common Stock is traded in the over-the-counter market, as reported
by the OTC Bulletin Board or the Pink Sheets LLC, or (iii) if the Common Stock
is not quoted on the OTC Bulletin Board, a day on which the Common Stock is
quoted in the over-the-counter market as reported by the Pink Sheets LLC (or any
similar organization or agency succeeding to its functions of reporting prices);
provided , that in the event that the Common Stock is not listed or quoted as
set forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business
Day.
 
"Trading Market" means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Market, the NASDAQ Capital Market or OTC Bulletin
Board on which the Common Stock is listed or quoted for trading on the date
in question.
 
"Transaction Documents" means this Agreement, the Note, the
Warrant, the Security Agreement, and any other documents or agreements executed in connection with the transactions
contemplated hereunder.
 
"Underlying Shares" means the shares of Common Stock issuable upon conversion of
the Note and payment of interest thereunder.
 
"Warrant" means the Common Stock purchase warrant, in the form of Exhibit C,
issuable to the Investor at the Closing.
 
"Warrant Shares" means the shares of Common Stock issuable upon exercise  of the
Warrant.
 
"Warrant Shares" means the shares of Common Stock issuable upon exercise of the
Warrant.
 
  ARTICLE II.
PURCHASE AND SALE
 


 
2.1  Closing.
 


(a) Subject to the terms and conditions set forth in this Agreement, at the
Closing the Company shall issue and sell to the Investor, and the Investor
shall, severally and not jointly, purchase from the Company, the Note and the
Warrant representing the Investor's Investment Amount. The Closing shall take
place at the offices of Pryor Cashman LLP, 7
Times Square, New York, NY 10036 at 4:30 p.m. (New York City time) on the Closing Date or at such other location
or time as the parties may agree.


(b) At the Closing, the Company shall deliver or cause to be  delivered  to
 the Investor the following (the "Company Deliverables"):


(i) the Note in the aggregate principal amount of the Investment Amount
registered in the name of the Investor;


(ii) the Warrant , registered in the name of the Investor,  pursuant to which
the Investor shall have the right
to  acquire  the  number  of  shares  of  Common  Stock set forth in the Warrant
(without regard to any conversion restrictions contained thereunder);


(iii) the legal opinion  of Company  Counsel,  in agreed  form,  addressed to
the Investor as to capitalization,  authorization,  and  priority  and
perfection  of  the  Lien  under the Security Agreement;
 
 
7

--------------------------------------------------------------------------------

 


(iv) evidence satisfactory to the Investor and its counsel of the termination
and release of all Liens set forth on Schedule 3 .l (dd); and

 
(v) a certificate executed by a duly authorized officer of
the Company certifying that (i) all representations and warranties made by the
Company and information furnished by the
Company in any schedules to this Agreement , are true and correct
in all material respects as of the Closing Date, (ii) all covenants, agreements
and obligations required
by this Agreement to be performed or complied with by the Company,
prior to or at the Closing, have been performed or complied with and (iii) the
items referenced in  Sections  2.l (d)(iv)-(vi) are true and correct as of the
Closing Date.


(c) At the Closing, the Investor shall deliver or cause to be delivered
to the Company the Investment Amount in United States dollars and in immediately available funds, by wire
transfer to an account designated in writing by the Company for such
purpose (the "Investor Deliverables").


(d) Conditions Precedent to the Obligations of the Investor to Purchase  the
Note and Warrant. The obligation of the  Investor  to acquire  the Note  and
Warrant  and  make loans at the  Closing  is  subject to the  satisfaction  or
waiver  by  the  Investor, at  or  before the Closing, of each of the following
conditions :


(i) Representations     and     Warranties.       The    representations  and
warranties of the Company contained in the Transaction Documents  shall be true
 and correct as of the date when made and as of the Closing Date as though made
on and as of such date;


(ii) Performance. The Company shall have performed , satisfied and complied with
all covenants, agreements and conditions required by the
Transaction Documents to be performed , satisfied or complied with by it at or
prior to the Closing;


(iii) Officer 's Certificate . The officer's certificate described in Section 2.1(b)(v)
hereof shall have been delivered ;


(iv) No    Injunction.      No   statute,  rule,  regulation ,
 executive  order, decree, ruling or injunction shall have been  enacted,
entered, promulgated  or  endorsed  by any court or governmental authority of
competent jurisdiction that prohibits   the consummation of any of the
transactions contemplated by the Transaction Documents ;


(v) Adverse Changes. Since the execution of this Agreement, no event or series
of events shall have occurred that has had or would reasonably be expected to
result in a Material Adverse Effect;


(vi) No Suspensions of Trading in Common Stock; Listing.   Trading in the Common
Stock shall not have been  suspended  by  the Commission  or any Trading  Market
(except for any suspensions of trading of not more than one
Trading  Day  solely to  permit dissemination of material information regarding
the  Company)  at any time  since  the  date of execution of this Agreement ,
and the Common Stock shall have been at all times since such date listed for
trading on an Eligible Market ; and


 
8

--------------------------------------------------------------------------------

 
 
(vii) Company Deliverables. The Company shall have delivered the Closing Company
Deliverables in accordance with Section 2.1(b).
 
(e) Conditions Precedent to the Obligations of the Company to sell the Note and
Warrant. The obligation  of the  Company  to  sell the
Note  and  Warrant  at the  Closing is subject to the satisfaction or waiver by
the  Company, at or before the Closing,  of  each of the following conditions :


(i) Representations     and     Warranties.
The   representations  and warranties of the Investor contained herein shall be true and correct as of the date when  made
and as of the Closing Date as though made on and as of such date;


(f) At the Closing, the Investor shall deliver or cause to be delivered
to the Company the Investment Amount in United States dollars and in immediately available funds, by wire
transfer to an account designated in writing by the Company for such
purpose (the "Investor Deliverables").


(g) Conditions Precedent to the Obligations of the Investor to Purchase  the
Note and Warrant. The obligation of the  Investor  to acquire  the Note  and
Warrant  and  make loans at the  Closing  is  subject to the  satisfaction  or
waiver  by  the  Investor, at  or  before the Closing, of each of the following
conditions :



(i) Representations     and     Warranties.       The    representations  and
warranties of the Company contained in the Transaction Documents  shall be true
 and correct as of the date when made and as of the Closing Date as though made
on and as of such date;


(ii) Performance. The Company shall have performed , satisfied and complied with
all covenants, agreements and conditions required by the
Transaction Documents to be performed , satisfied or complied with by it at or
prior to the Closing;


(iii) Officer 's Certificate . The officer's certificate described in Section 2.1(b)(v)
hereof shall have been delivered ;



(iv) No    Injunction. No   statute,  rule,  regulation ,  executive  order,
decree, ruling or injunction shall have been  enacted, entered, promulgated  or
 endorsed  by any court or governmental authority of competent jurisdiction that
prohibits   the consummation of any of the transactions contemplated by the
Transaction Documents ;


(v) Adverse Changes. Since the execution of this Agreement, no event or series
of events shall have occurred that has had or would reasonably be expected to
result in a Material Adverse Effect;


(vi) No Suspensions of Trading in Common Stock; Listing.   Trading in the Common
Stock shall not have been  suspended  by  the Commission  or any Trading  Market
(except for any suspensions of trading of not more than one
Trading  Day  solely to  permit dissemination of material information regarding
the  Company)  at any time  since  the  date of execution of this Agreement ,
and the Common Stock shall have been at all times since such date listed for
trading on an Eligible Market ; and


 
9

--------------------------------------------------------------------------------

 
 
(vii) Company Deliverables. The Company shall have delivered the Closing Company
Deliverables in accordance with Section 2.1(b).
 
(h) Conditions Precedent to the Obligations of the Company to sell the Note and
Warrant. The obligation  of the  Company  to  sell the
Note  and  Warrant  at the  Closing is subject to the satisfaction or waiver by
the  Company, at or before the Closing,  of  each of the following conditions :


(i) Representations     and     Warranties.        The   representations  and warranties of the Investor contained herein shall be true and correct as of the date when  made
and as of the Closing Date as though made on and as of such date;


(ii) Performance. The Investor shall have performed ,
satisfied and complied in all material respects with all covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Investor at or
prior to the Closing;


(iii) No     Injunction.       No    statute,   rule,   regulation,
 executive   order,
decree,  ruling  or  injunction  shall  have  been  enacted,  entered,
promulgated  or  endorsed by  any
court  or  governmental  authority  of  competent jurisdiction  that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents; and


(iv) Investor   Deliverables.     The   Investor   shall   have delivered  the
Investor Deliverables in accordance with Section 2.l (c).


ARTICLE III.
REPRESENTATIONS   AND WARRANTIES
 


3.1 Representations and Warranties of the Company.The Company hereby makes the
following representations and warranties to the Investor :


(a) Subsidiaries. The Company has no direct or indirect Subsidiaries other than
as specified in the SEC Reports.   Except as disclosed in Schedule 3.
1(a), the  Company owns, directly or indirectly , all of the capital stock of
each Subsidiary free and  clear of any and all Liens (other than Permitted
Liens), and all the issued and outstanding shares of capital stock of each
Subsidiary are validly  issued and are fully paid,
non-assessable  and   free  of preemptive and similar rights.


 
10

--------------------------------------------------------------------------------

 
 
Organization and Qualification.  The  Company  and  each Subsidiary  are


(b) duly incorporated or otherwise organized , validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority  to  own  and  use  its
properties  and  assets  and  to  carry  on  its business  as currently
conducted . Neither the Company nor any Subsidiary is in violation of any
of the provisions of its respective certificate or articles of incorporation,
bylaws or other organizational or charter
documents.   The  Company  and  each  Subsidiary  are  duly qualified  to
conduct its respective businesses and are in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business  conducted  or property  owned by  it makes such qualification
necessary, except where the failure to be so qualified or in good  standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.
 
(c) Authorization;   Enforcement.    The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations   thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all  necessary action on the
part of the
Company  and  no  further  action  is  required  by the  Company  in  connection
therewith.    Each  Transaction  Document  has  been  (or   upon  delivery  will  have  been)  duly
executed  by  the  Company  and,  when  delivered   in  accordance with the
terms hereof, will constitute the valid and binding obligation of  the  Company
enforceable against the Company in accordance with its terms, except
as such  enforceability may be limited by  applicable bankruptcy ,
insolvency,  reorganization ,  moratorium ,
liquidation  or  similar  laws  relating  to, or
affecting  generally  the enforcement  of, creditors' rights and remedies or by
other equitable principles of general application.


(d) No Conflicts. The execution, delivery and performance of
the Transaction Documents by the Company and the consummation by the Company of
the transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Company's or any Subsidiary's certificate or
articles of incorporation , bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under, or give to others any rights of
termination , amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) result in a violation of any law, rule, regulation , order, judgment ,
injunction, decree or other restriction of any court or governmental authority
to which the Company or a Subsidiary is subject (including federal and state
securities laws and regulations) , or by which any property or asset of the
Company or a Subsidiary is bound or affected ; except in the case of each
of clauses (ii) and (iii), such as could not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect. Payments
of cash on account of principal of or interest under the Note, upon any Event of
Default under the Note, as a result of liquidated damages under any Transaction
Document or upon a Buy-In under and as such term is defined in the Warrant will
not require the consent of, any payment to, or the springing of any Lien in
favor of any lender to or creditor of the Company or any Subsidiary (under a
credit facility, loan agreement or otherwise) and will not result in a
default under any such credit facilities, loans or other agreements.
 
 
11

--------------------------------------------------------------------------------

 
 
(e) Filings, Consents and Approvals.   The Company is not required  to obtain
any consent,
waiver,  authorization  or  order  of,  give  any  notice  to,  or  make
 any  filing  or registration  with, any court or other federal, state, local or
other  governmental  authority or other Person in connection with the execution,
delivery and performance by the  Company of the Transaction Documents, other
than (i) filings required by state securities laws, (ii) the filing of a Notice
of Sale of Securities on Form D with  the  Commission  under  Regulation D
of the Securities Act (iii) the filing required in accordance
with  Section  4.9, and  (iv)  those  that  have been  made  or obtained
prior  to the date of this Agreement.


(f) Issuance of the Securities. The Securities have been duly authorized and,
when issued and paid for in accordance with the Transaction Documents, will be
duly and validly issued, fully paid and non-assessable, free and clear of all
Liens. The Company has reserved from its duly authorized capital stock a number
of shares of Common Stock issuable upon conversion of the Note and upon exercise
of the Warrant, which number of reserved shares is not less than the Required
Minimum calculated as of the date hereof. All securities previously issued by
the Company were duly and validly issued, fully paid and non-assessable when
issued, either pursuant to a valid registration statement or private placement
transaction.
 
(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock of the Company, and all shares of Common Stock
reserved for issuance under the Company's various option and incentive plans, is
specified in Schedulell.(g}.   Except  as  specified  in  Schedule  3.l
(g),  no  securities  of  the  Company  are entitled  to preemptive or similar
rights, and no Person has any right of first refusal , preemptive right, right
of  participation
,  or  any  similar  right  to  participate  in  the  transactions contemplated  by
the Transaction Documents. Except as specified in Schedule 3. 1(g), there  are
 no  outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character  whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or  contracts,
commitments, understandings or arrangements by which the Company
or any  Subsidiary is or may become bound
to  issue  additional shares  of  Common Stock,  or  securities or rights
convertible or exchangeable into shares of Common Stock.  The issue  and  sale
of the Securities will not, immediately  or  with  the  passage  of  time,
obligate the  Company to issue shares of Common Stock or other securities to any
Person (other than the Investor) and will not result in a right of any holder of
Company  securities to adjust  the  exercise, conversion, exchange or reset
price under such securities.


(h) SEC Reports; Financial Statements.   The
Company  has  filed all  reports, forms or other information required to be filed by it under the Securities Act and the  Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the twelve
months  preceding the date hereof (or such shorter period as the Company was
required by law to file such reports) (the foregoing materials being
collectively referred to herein as the "SEC Reports" and, together with the
Schedules to this Agreement (if any), the "Disclosure Materials") on a timely
basis or has timely filed a valid extension of such time of filing and has filed
any such SEC Reports prior to the expiration of any such extension. As of
their respective  dates, the SEC Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated  thereunder , and none of the SEC
Reports, when filed, contained any untrue statement of a material  fact or
omitted to state a material  fact required to be stated therein or necessary
 in order to make the statements therein, in light of the circumstances
under  which  they were  made, not  misleading. The  financial  statements  of
the Company included in  the SEC  Reports
comply  in  all  material respects  with  applicable accounting requirements and
 the rules and regulations of the Commission with respect thereto as in effect
at the time of filing.  Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto, and fairly present in all material respects the financial position of
the Company and its consolidated Subsidiaries as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments. For purposes of this Agreement, any reports, forms or other
information provided to the Commission whether by filing, furnishing or
otherwise providing , is included in the term "filed" (or any derivations
thereof).


 
12

--------------------------------------------------------------------------------

 
 
(i) Press Releases.   The press  releases  disseminated  by the Company  during
the twelve months preceding  the  date of this Agreement  taken  as a
whole  do not  contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances  under which they were made
and when made, not misleading .


 (j)        Material Changes.   Since the date of the latest audited
financial  statements included within the SEC Reports, except as specifically
disclosed  in the  SEC Reports, (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii)  the  Company  has  not   incurred any liabilities
(contingent or otherwise)  other than  (A) trade payables,  accrued  expenses
and other liabilities incurred in the ordinary course of business consistent
with past practice and (B) liabilities (not to exceed  $20,000) not required  to
be reflected  in  the  Company's financial statements pursuant to GAAP or
required to be disclosed in filings made  with the Commission, (iii) the Company
has not  altered  its method  of  accounting  or the  identity of its
auditors,  (iv) the  Company  has not declared  or made  any  dividend
or  distribution of cash or other property to its stockholders or purchased,
redeemed or made any  agreements to purchase or redeem  any  shares of its
capital stock,  and  (v)  the  Company has  not issued any equity
securities  to  any  officer,  director  or Affiliate,  except  pursuant
to  existing  Company  stock  option  plans  and  consistent  with  past
practice.   The   Company   does not have pending before the Commission any
request for confidential treatment of information.


(k) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Securities or (ii) Except as specifically disclosed in the SEC Reports, would,
if there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor any director or officer thereof (in his or her
capacity as such), is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty, except as specifically disclosed in the SEC Reports.
Except as specifically disclosed in the SEC Reports, there has not been, and to
the knowledge of the Company, there is not pending any investigation by the
Commission involving the Company or any current or former director or officer or
agent of the Company (in his or her capacity as such). The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act, nor has the Commission called into question the
validity of any shares previously issued by the Company.
 
 
13

--------------------------------------------------------------------------------

 
 
(1) Labor Relations.  No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company.


(m) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body , or (iii)
is or has been in violation of any statute, rule or regulation
of any governmental authority, ·including without limitation all foreign,
federal, state and local laws relating to taxes, environmental protection ,
occupational health and safety, product quality and safety and employment and
labor matters, except in each case as could not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect. The Company is in compliance with all effective requirements of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
thereunder, that are applicable to it, except where such noncompliance could not
have or reasonably be expected to result in a Material Adverse Effect.


(n) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect, and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any such permits.

(o) Title to Assets. Except as specified in Schedule 3 .l (o), the Company and
the Subsidiaries have good and marketable title in fee simple to all real
property owned by them that is material to their respective businesses and good
and valid title in all personal property owned by them that is material to their
respective businesses , in each case free and clear of all Liens, except for
Permitted Liens and Liens that do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries. Any real property and
facilities held under lease by the Company and the Subsidiaries are held by them
under valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in compliance, except as could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

 
14

--------------------------------------------------------------------------------

 
 
(p) Patents and Trademarks. The Company and the Subsidiaries have,
or have rights to use, all patents, patent applications, trademarks , trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and  which  the failure to
so have could, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect (collectively, the "Intellectual Property
Rights"). Neither the Company nor any Subsidiary has received a written notice
that the Intellectual Property Rights used by the Company or any Subsidiary
violates or infringes upon the rights of any
Person. Except as set forth in the SEC Reports, to the knowledge of the Company, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights.


(q) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. The Company has no reason to believe that it will
not be able to renew its and the Subsidiaries' existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business on terms consistent with
market for the Company's and such Subsidiaries' respective lines of business.
 
(r) Transactions with Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company , none of the employees of the Company is presently a party to
any transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company , any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.

(s) Internal Accounting Controls. The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that(i) transactions are executed in accordance with management's
general or specific authorizations ,ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability , (iii) access to assets is permitted only in
accordance with management's general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that material
information relating to the Company, including its Subsidiaries, is made known
to the certifying officers by others within those entities, particularly during
the period in which the Company's Form 10-K or 10-Q, as the case may be, is
being prepared . The Company's certifying officers have evaluated the
effectiveness of the Company's controls and procedures in accordance with Item
307 of Regulation S-K under the Exchange Act for the Company's most recently
ended fiscal quarter or fiscal year-end (such date, the "Evaluation Date"). The
Company presented in its most recently filed Form 10-K or Form 10-Q the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.
Since the Evaluation Date, there have been no changes in the Company's internal
controls that would be required to be disclosed pursuant to Item 308(c) of
Regulation S­ K under the Exchange Act or, to the Company's knowledge, in other
factors that could reasonably be expected to have a Material Adverse Effect on
the Company's internal controls.
 
 
15

--------------------------------------------------------------------------------

 
 
(t) Solvency. Based on the financial condition of the Company as of the Closing
Date (and assuming that the Closing shall have occurred), (i) the Company's fair
saleable value of its assets exceeds the amount that will be required to be paid
on or in respect of the Company's existing debts and other liabilities
(including known contingent liabilities) as they mature; (ii) the Company's
assets do not constitute unreasonably small capital to carry on its business for
the current fiscal year as now conducted and as proposed to be conducted
including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof; and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. The Company has no current intention
to incur debts beyond its ability to pay such debts as they mature (taking into
account the timing and amounts of cash to be payable on or in respect of its
debt).

(u) Certain Fees. Except as specified in Schedule 3. l(u), no brokerage or
finder's fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement. The Investor shall have no obligation with respect to any fees
or with respect to any claims (other than such fees or commissions owed by a
Investor pursuant to written agreements executed by the Investor which fees or
commissions shall be the sole responsibility of the Investor) made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by this Agreement.

(v) Certain   Registration   Matters.  Assuming the accuracy of the Investor's
representations and warranties set forth in Section 3.2(b)-(e), no registration
under the Securities Act is required for the offer and sale of the Securities by
the Company to the Investor under the Transaction Documents. The Company is
eligible to register the resale of its Common Stock for resale by the Investor
under Form S-1 promulgated under the Securities Act. Except as specified in
Schedule 3.1(v), the Company has not granted  or agreed to grant to
any Person  any rights (including "piggy-back" registration rights) to have any
securities of the Company  registered with the Commission or any other
governmental authority that  have  not  been  satisfied or exercised.


 
16

--------------------------------------------------------------------------------

 
 
(w) Listing and Maintenance Requirements. Except as specified in the SEC
Reports, the Company has not, in the two years preceding the date hereof,
received notice from any Trading Market to the effect that the Company is not in
compliance with the listing or maintenance requirements thereof. The Company is,
and has no reason to believe that it will not in the foreseeable future continue
to be, in compliance with the listing and maintenance requirements for continued
listing of the Common Stock on the Trading Market on which the Common Stock is
currently listed or quoted. The issuance and sale of the Securities under the
Transaction Documents does not contravene the rules and regulations of the
Trading Market on which the Common Stock is currently listed or quoted, and no
approval of the shareholders of the Company thereunder is required for the
Company to enter into and to consummate the Transactions contemplated by the
Transaction Documents , including, without limitation, to issue and deliver to
the Investor the Securities contemplated by the Transaction Documents.

(x) Investment Company.  The Company is not, and is not an Affiliate of, and
immediately following Closing will not have become, an "investment
company" within the meaning of the Investment Company Act of 1940, as amended.


(y) Application    of   Takeover   Protections.     The   Company   has
 taken  all necessary action, if any, in order to render inapplicable any
control  share acquisition, business combination, poison  pill  (including any
distribution  under  a rights  agreement) or  other similar anti-takeover
provision under the Company's Certificate of  Incorporation (or  similar charter
documents) or the laws of its state of incorporation that is or
could become  applicable  to the Investor or shareholders of the Company prior
to the Closing Date as a result of the Investor and
the  Company   fulfilling  their  obligations   or  exercising  their   rights  under
the Transaction Documents ,
including  without  limitation  the  Company's  issuance of  the Securities and
the Investor' ownership of the Securities.


(z) No   Additional   Agreements.    The Company does not have any agreement
or   understanding   with   the   Investor   with   respect   to   the   transactions   contemplated   by   the
Transaction Documents other than as specified in the Transaction Documents.


(aa)       Compliance   with   ERISA.    (i)    Each  member   of  the  ERISA
 Group  has fulfilled its obligations under  the  minimum  funding  standards
 of  ERISA  and  the  Code with respect to each Plan and  is in compliance  in
all material  respects  with  the presently  applicable provisions of ERISA and
the  Code with  respect  to  each Plan. No  member  of the ERISA Group has  (i)
 sought  a waiver  of the  minimum  funding  standard  under
 Section 412 of the Code in respect  of any  Plan, (ii) failed  to  make  any
 required  contribution  or payment to any Plan or Multiemployer Plan or in
respect of any Benefit Arrangement , or made any amendment to any Plan or
Benefit Arrangement , which has resulted  or could result  in
the imposition of a Lien or the posting of a bond or other security under ERISA or the Code or (iii) incurred
any liability  under
Title  IV  of  ERISA  other  than  a  liability  to  the  PBGC  for premiums   under   Section  4007  of ERISA.


 
17

--------------------------------------------------------------------------------

 
 
(ii) The benefit plans not covered under clause (a) above (including profit
sharing, deferred compensation, stock option, employee stock purchase, bonus,
retirement , health or insurance plans, collectively the "Benefit Plans")
relating to the employees of the Company are duly registered where required by,
and are in good standing in all material respects under, all applicable laws.
All required employer and employee contributions and premiums under the Benefit
Plans to the date hereof have been made, the respective fund or funds
established under the Benefit Plans are funded in accordance with applicable
laws, and no past service funding liabilities exist thereunder.
 
(iii) No Benefit Plans have any unfunded liabilities, either on
a "going concern" or "winding up" basis and determined in accordance with all
applicable laws and actuarial practices and using actuarial assumptions and
methods that are reasonable in the circumstances. No event has occurred and no
condition exists with respect to any Benefit Plans that has resulted or could
reasonably be expected to result in any pension  plan  having  its registration
revoked or wound up (in whole or in part) or refused  for  the  purposes  of
 any applicable laws or being placed under the administration of any relevant pension benefits regulatory
authority or being required to pay any
taxes  or  penalties  (in  any  material amounts) under  any  applicable law.


(bb) Taxes.  All  United  States  federal,  state,  county,  municipality  local
 or foreign income tax returns and all other material tax returns (including foreign tax returns) which are
required to be filed by or on behalf  of the  Company  and each Subsidiary have
been  filed  and all material taxes due pursuant to such returns or pursuant to
any assessment received by the Company and each Subsidiary have been paid except
those being disputed in good faith and for
which adequate reserves have been established. The charges, accruals and reserves on the books of the Company and each Subsidiary in respect of taxes or other governmental charges have been established
in accordance with GAAP.


(cc)     Absence of Any Undisclosed Liabilities.  Except for
litigation described  in
the  SEC  Reports,  there  are  no  liabilities  of  the  Company  or  any  Subsidiary  of
 any  kind whatsoever , whether  accrued, contingent, absolute, determined,
determinable or  otherwise, and there is no existing condition, situation or set
of circumstances which could  reasonably be expected to result in such a
liability, other than (i) those liabilities provided for in the Company's
financial statements and (ii) other undisclosed liabilities which,
individually or in the aggregate, could not have, or reasonably be expected to
result in, a Material Adverse Effect.
 
(dd)      Secured   Indebtedness.    As  of  the  Closing  Date,
other  than  as  set forth  in Schedule 3.l (dd), the Company has no Debt
that  is secured by  any   Lien.


(ee)    Seniority.   No  indebtedness  of the  Company  is senior to the
Note  in  right of payment , whether with respect  to interest or
upon  liquidation  or dissolution, or   otherwise.
 
(ff)        Consultation with
Auditors.   The  Company  has  consulted its independent auditors concerning the
accounting treatment of the transactions contemplated by the Transaction
Documents , and
in  connection  therewith  has  furnished  such  auditors  complete copies  of  the
Transaction  Documents .
 
(gg)     No   Disagreements    with   Accountants    and   Lawyers.      There
 are  no disagreements of any kind presently existing, or reasonably anticipated
by the Company to arise, between the Company and the accountants and lawyers
formerly or presently   employed  by the Company and the Company  is
current  with  respect  to  any  fees  owed  to its  accountants and lawyers
which could affect the Company's ability to perform any of its obligations under
any of the Transaction Documents.
 
(hh)      Regulation   M   Compliance.   The  Company  has  not,
and  to its  knowledge no one acting on its behalf has, (i) taken, directly or
indirectly , any action designed
to cause or to result in the stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Securities, (ii) sold, bid for,
purchased , or paid any compensation for soliciting purchases of, any of the
securities of the Company  or (iii) paid  or agreed  to pay to any Person any
compensation for soliciting another to purchase any other securities
of the Company, other than, in the case of clauses (ii) and (iii), compensation paid to the Company's placement
agent in connection with the placement of the Securities.


(ii) Disclosure. The Company confirms that neither it nor any Person acting on
its behalf has provided the Investor or its respective agents or counsel with
any information that the Company believes constitutes material , non-public
information except insofar as the existence and terms of the proposed
transactions hereunder may constitute such information. The Company understands
and confirms that the Investor will rely on the foregoing representations and
covenants in effecting transactions in securities of the Company. All disclosure
provided to the Investor regarding the Company, its business and the
transactions contemplated hereby, furnished by or on behalf of the Company
(including the Company's representations and warranties set forth in this
Agreement) are true and correct in all material respects and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.


3.2 Representations   and   Warranties   of the   Investor.    The  Investor
hereby  represents and warrants to the Company as follows:


(a) Organization; Authority.  The Investor is an entity duly organized, validly
existing and in good  standing  under  the  laws of the jurisdiction  of its
 organization  with the requisite corporate or partnership power and authority
to  enter  into  and to  consummate the transactions contemplated by the
applicable Transaction Documents and  otherwise to carry out
its  obligations  thereunder.  The  execution,  delivery  and  performance  by
the Investor of the transactions contemplated  by  this  Agreement  have  been
 duly  authorized  by  all  necessary corporate or,
if the Investor is not a corporation, such partnership , limited liability
company or other applicable like action, on the part of the
Investor. This Agreement has been duly executed by the Investor, and when
delivered by the Investor in  accordance  with  terms  hereof,  will
constitute  the  valid  and  legally  binding  obligation of the Investor,
enforceable against it  in accordance with its  terms,  except  as
 such  enforceability may be limited by applicable bankruptcy , insolvency, reorganization ,  moratorium
, liquidation  or  similar  laws relating  to, or
affecting  generally  the enforcement  of, creditors' rights and remedies or by
other equitable principles of general application.
 
 
18

--------------------------------------------------------------------------------

 


(b) Investment Intent. The Investor is acquiring the Securities as principal for
its own account for investment purposes only and not with a view to or for
distributing or reselling such Securities or any part thereof, without
prejudice, however, to the Investor's right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities laws. Subject to the immediately preceding
sentence, nothing contained herein shall be deemed a representation or warranty
by the Investor to hold the Securities for any period of time. The Investor is
acquiring the Securities hereunder in the ordinary course of its business. The
Investor does not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Securities.
 
(c) Investor Status. At the time the Investor was offered the Securities, it
was, and at the date hereof it is, an "accredited investor" as defined in Rule
501(a) under the Securities Act. The Investor is not a registered broker-dealer
under Section 15 of the Exchange Act.

(d) General Solicitation. The Investor is not purchasing the Securities as a
result of any advertisement , article, notice or other communication regarding
the Securities published in any newspaper , magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

(e) Access to Information. The Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business ,
properties, management and prospects sufficient to enable it to evaluate its
investment ; and (iii) the opportunity to obtain such additional information
that the Company possesses or can acquire without unreasonable effort or expense
that is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of the Investor or its representatives or counsel shall modify, amend
or affect the Investor's right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company's representations and warranties
contained in the Transaction Documents .
 
(f)  Independent    Investment    Decision.      The   Investor    has  independently
evaluated the merits of its decision to purchase Securities pursuant
to this Agreement, and the Investor confirms that it has not relied on the advice of any other Person's business
and/or legal counsel in making such decision.


The Company acknowledges and agrees that the Investor has made or makes any representations or
warranties with respect
to  the  transactions  contemplated  hereby  other  than  those specifically set
forth in this  Section  3.


ARTICLE IV.
 
OTHER AGREEMENTS OF THE PARTIES


 
19

--------------------------------------------------------------------------------

 
 
4.1 (a)  The  Securities  may  only  be  disposed  of  in  compliance  with  state
 and federal securities laws. In connection with
any transfer of the Securities other than pursuant to an effective registration
statement, to the Company , to an Affiliate  of  the  Investor  or
 in connection with a pledge as contemplated in Section 4.1(b), the
Company  may  require
 the transferor thereof to provide to the Company an opinion of counsel selected by the transferor , the form
and substance of which opinion shall be
reasonably  satisfactory  to  the  Company,  to  the effect that such transfer
does not require registration of such transferred Securities
under the Securities Act.
 
(b) Certificates evidencing the Securities will contain the
following legend, until such time as they are not required under Section 4.l(c):


 
NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON CONVERSION OR EXERCISE
OF THESE SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE "SECURITIES ACT"),  AND, ACCORDINGLY , MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL
BE REASONABLY ACCEPTABLE TO THE COMPANY. THESE SECURITIES AND THE SECURITIES
ISSUABLE UPON CONVERSION OR EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

 
The Company acknowledges and agrees that the Investor may from time to time pledge,
and/or grant a security interest in some or all of the Securities pursuant to a
bona fide margin agreement in connection with a bona fide margin account and, if
required under the terms of such agreement or account, the Investor may transfer
pledged or secured Securities to the pledgees or secured parties. Such a pledge
or transfer would not be subject to approval
or consent of the Company and no legal opinion of legal counsel to the pledgee, secured party or pledger shall be required in connection with the pledge, but such legal opinion may be required in
connection with a subsequent transfer following default by the Investor
transferee of the pledge. No notice shall be required of such pledge. At the
appropriate Investor's expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of
the Securities including the preparation and filing of any required prospectus
supplement under Rule 424(b)
(3) of the Securities Act or other applicable provision of the Securities Act to appropriately amend the
list of selling stockholders thereunder.


 
20

--------------------------------------------------------------------------------

 
 
(c)   Certificates evidencing Underlying Shares and Warrant Shares
shall not contain any legend (including the legend set forth in Section 4.1(b)):
(i) while a registration statement (including the Registration Statement)
covering such Underlying Shares or Warrant Shares is then effective or (ii)
following a sale or transfer of such Securities pursuant to Rule 144 (assuming
the transferor is not an Affiliate of the Company). If the Investor shall make a
sale or transfer of Shares either (x) pursuant to Rule 144 or (y) pursuant to a
registration statement and in each case shall have delivered to the Company or
the Company's transfer agent
the certificate     representing Shares containing a restrictive legend which are the subject of such sale or transfer and
a representation letter in customary form (the date of such sale or transfer and
Share delivery being the "Share Delivery Date") and (1) the Company shall fail
to deliver or cause to be delivered to the Investor a certificate representing
such Shares that is free from all restrictive or other legends by the third
Trading Day following the Share Delivery Date and (2)
following such third Trading Day after the Share Delivery Date and prior to the time such Shares are received free
from restrictive legends, the Investor , or any third party on behalf of the
Investor, purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in  satisfaction of a sale by the Investor of such
Shares (a "Buy-In"), then the Company shall pay in cash to the Investor (for
costs incurred either directly by the Investor or on behalf of a
third  party) the amount by which the total purchase price paid for Common Stock
as a result of the Buy-In (including brokerage commissions, if any) exceed the
proceeds received by the Investor as a result of the sale to which such Buy-In
relates. The Investor shall provide the Company written notice indicating the
amounts payable to the Investor in respect of the Buy-In. The  Company may not
make any notation on its records or give instructions to any transfer agent
of the Company that enlarge the restrictions on transfer set forth in
this Section
 
4.2 Furnishing   of   Information.    As  long  as  the  Investor  owns  the Securities,  the
Company covenants to timely file (or obtain extensions  in respect  thereof  and
file
 within  the applicable grace period) all reports required to be filed by the Company after the date  hereof
pursuant to the Exchange Act. As long as the Investor  owns Securities, if the
 Company  is not required to file reports pursuant to such laws, it will prepare
and furnish to the Investor and make publicly available in accordance with Rule
144(c) such information as is required for the Investor
to  sell  the  Underlying   Shares  and  Warrant   Shares  under  Rule   144.
 The Company further covenants that it will take such further action as any
holder of
Securities may reasonably request, all to the extent required from time to time to enable such Person to sell the
Underlying Shares and Warrant Shares without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.


4.3 Listing of Securities. The Company agrees, (i) if the Company applies to
have the Common Stock traded on any other Trading Market, it will include in
such application the Underlying Shares and Warrant Shares, and will take such
other action as is necessary or desirable to cause the Underlying Shares and
Warrant Shares to be listed on such other Trading Market as promptly as possible
, and (ii) it will take all action reasonably necessary to continue the listing
and trading of its Common Stock on a Trading Market and will comply in
all material respects with the Company's reporting, filing and other obligations
under the bylaws or rules of the Trading Market.
 
 
21

--------------------------------------------------------------------------------

 


4.4 Acknowledgment of Dilution.   The Company  acknowledges that the
 issuance  of Underlying Shares upon conversion of Note and Warrant  Shares upon
exercise of  the  Warrant will result in dilution of
the  outstanding  shares  of  Common  Stock,  which dilution  may  be
substantial. The Company  further acknowledges that its obligation to
 honor  conversions under the Note and exercises under the Warrant is
unconditional and absolute and  not subject to any right of set off,
counterclaim , delay or reduction, regardless of the effect of any such dilution
or any claim that the Company may have against the Investor.
 
4.5 Integration. The Company shall not, and shall use its best efforts to ensure
that no Affiliate of the Company shall, sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Investor, or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market in a manner that would require stockholder
approval of the sale of the Securities to the Investor.

4.6 Reservation of Shares. The Company shall maintain a reserve from its duly
authorized shares of Common Stock equal to 150% of the shares of Common Stock
required to comply with its conversion obligations under the Note and exercise
obligations under the Warrant. If on any date the Company would be, if notice of
conversion were to be delivered on such date, precluded from issuing 150% of the
number of (i) Underlying Shares, as the case may be, issuable upon conversion in
full of the Note or (ii) Warrant Shares, as the case may be, issuable upon
exercise in full of the Warrant, due to the unavailability of a sufficient
number of authorized but unissued or reserved shares of Common Stock, then the
Board of Directors of the Company shall promptly prepare and mail to the
stockholders of the Company proxy materials or other applicable materials
requesting authorization to amend the Company's certificate of incorporation or
other organizational document to increase the number of shares of Common Stock
which the Company is authorized to issue so as to provide enough shares for
issuance of the Underlying Shares and Warrant Shares. In connection therewith,
the Board of Directors shall (a) adopt proper resolutions authorizing such
increase, (b) recommend to and otherwise use its best efforts to promptly and
duly obtain stockholder approval to carry out such resolutions (and hold a
special meeting of the stockholders as soon as practicable , but in any event
not later than the 60th day after delivery of the proxy or other applicable
materials relating to such meeting) and (c) within five Business Days of
obtaining such stockholder authorization , file an appropriate amendment to the
Company's certificate of incorporation or other organizational document to
evidence such increase.


4.7 Conversion   Procedures.    The  form  of  Conversion  Notice  included  in
 and  as defined in the Note sets forth the totality of the procedures  required
by the Investor in  order to
convert  the  Note.    The  Company  shall  honor  conversions   of  the  Note  and   shall  deliver
Underlying  Shares in accordance  with  the terms, conditions  and time
periods    set  forth in the Transaction Documents.
 
 
22

--------------------------------------------------------------------------------

 


4.8 Subsequent Registrations.   Prior to the date on which the Underlying
Shares and the Warrant Shares are freely tradable, the Company may not file any registration statement with
the Commission with respect to any securities of the Company other than
registration statements on Form S-8 promulgated by the Commission.
 
Securities Laws Disclosure; Publicity. By 9:00 a.m. (New York City time)
on the Trading Day following the execution of this Agreement, and by 9:00 a.m.
(New York City time) on the Trading Day following the Closing Date, the Company
shall issue press releases in forms approved by the Investor disclosing the
transactions contemplated hereby. On the Trading Day following the execution of
this Agreement the Company will file a Current Report on Form 8-K disclosing the
material terms of the Transaction Documents (and attach as exhibits
thereto the Transaction Documents), and on the Trading Day following the Closing
Date the Company will file an additional Current Report on Form 8-K to disclose
the Closing. In addition, the Company will make such other filings and notices
in the manner and time required by the
Commission and the Trading Market on which the Common Stock is listed. Notwithstanding the foregoing, the Company
shall not publicly disclose the name of the Investor, or include the name
of the Investor in any filing with the Commission (other than any exhibits to
filings made in
respect of this transaction in accordance with periodic filing requirements under the Exchange Act) or any regulatory
agency or


4.9    Trading Market, without the prior written consent of the
Investor, except to the extent such disclosure is required by law or Trading
Market regulations.


4.10 Limitation on   Issuance   of   Future   Priced   Securities.   During the
six months following the Closing Date, the Company shall not issue any "Future
Priced Securities" as such term is described by NASD IM-4350-1.


4.11 Indemnification of Investor. The Company will indemnify and hold the
Investor and its directors, officers, shareholders, partners , employees and
agents (each, an "Investor Party") harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments , amounts paid in settlements, court costs and
reasonable attorneys' fees and costs of investigation (collectively ,"Losses")
that any such Investor Party may suffer or incur as a result of or relating to
any misrepresentation , breach or inaccuracy of any representation , warranty ,
covenant or agreement made by the Company in any Transaction Document. In
addition to the indemnity contained herein, the Company will reimburse the
Investor for its reasonable legal and other expenses (including the cost of any
investigation, preparation and travel in connection therewith) incurred in
connection therewith , as such expenses are incurred .


4.12 Non-Public Information.   The Company covenants and agrees that
neither   it nor any other Person acting on its behalf will provide the Investor or its agents or counsel with any information that the Company believes constitutes material non-public information, unless prior
thereto the Investor shall have executed a written agreement regarding
the confidentiality and use of such information.


4.13 Use of Proceeds,  The Company will  use the net proceeds  from
the  sale   of the Securities hereunder  for working  capital purposes  and not
for the satisfaction of  any  portion of the  Company's debt (other than the
redemption  of those  certain  secured  notes  issued by the Company  in the
principal  amount  of $83,041.14  which  shall be repaid at  Closing, payment of
trade payables and accrued expenses in the ordinary  course  of  the  Company's
business and consistent with prior practices) , or to redeem any Common
Stock or Common Stock Equivalents.


 
23

--------------------------------------------------------------------------------

 
 
4.14 Existence; Conduct of Business. The Company will, and will cause each of
the Subsidiaries to, do or cause to be done all things necessary to preserve ,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business,provided , that the foregoing shall not prohibit (a) any sale, lease,
transfer or other disposition permitted by this Agreement , or (b) any merger of
(i) any domestic Subsidiary with any other domestic Subsidiary, (ii) any
domestic Subsidiary with and into the Company, or (iii) any foreign Subsidiary
with any other foreign Subsidiary.
 
 
24

--------------------------------------------------------------------------------

 
 
ARTICLE V. 
NEGATIV E COVENANTS


The Company hereby agrees that, from and after the date hereof until the date that the Note has either been repaid in its entirety and/or converted entirely into Common Stock, the Company
shall be bound according to the restrictions set forth in each of the
following negative covenants unless any such restriction shall have been
expressly waived in writing by the Investor:


5.1 Restrictions on Certain Amendments.   The Company will not amend the rights
and privileges granted under the Note, to adversely affect the rights or
privileges granted under the Note.
 
5.2  Restricted Payment. The Company shall not make any Restricted Payment.


5.3 Debt. The Company shall not create, incur, assume, become or be liable in
any manner in respect of, or suffer to exist, any Debt, except (a) Debt in
existence on the date hereof, as shown on Schedule 5.3(a), (b) trade payables
incurred and paid in the ordinary course of business, (c) Contingent Liabilities
in existence on the date hereof, as shown on Schedule 5.3(c), and (d) Contingent
Liabilities resulting from the endorsement of negotiable instruments for
collection in the ordinary course of business (collectively (a) through (d)
shall be referred to as "Permitted Indebtedness") .


5.4 Liens. The Company shall not create or suffer to exist any Lien upon any
of its properties , except (a) Liens in existence on the date hereof and disclosed in Schedule 3.l (o), (b)
tax, mechanics' , material men’s , warehousemen's , laborer's and landlord and
other similar  Liens relating to amounts that are not yet due and payable, or
that are being contested
in good faith by appropriate proceedings , for which adequate reserves have been established , (c) Liens incurred in the ordinary course of business in
connection with worker's compensation ,  unemployment insurance or
similar  legislation  and  (d)  Liens  to  secure Permitted  Indebtedness.
Except as provided in this Section 5.4, the Company shall not hereafter
agree with any Person (other than the Investor) to grant a Lien on any of its
assets or to permit the pledge of any of its equity interests.


5.5 Amendment   of
Organizational   Documents.   The  Company  shall  not amend  its certificate of
incorporation so as to  adversely  affect the rights  or
privileges  granted under  the Note.


5.6 Sale and Leaseback. The Company shall not enter into any
arrangement whereby it sells or transfers any of its assets, and thereafter
rents or leases such assets.


5.7 Business. The Company shall not change the nature of its business
as now conducted (as described in the SEC Reports).


5.8 Transactions with Affiliates.  The Company  shall not, directly or
 indirectly,  pay any  funds to or for the  account  of,
make  any  investment  (whether  by acquisition  of  stock or indebtedness, by
loan,  advance,  transfer  of  property
,  guarantee  or  other agreement  to pay, purchase or service, directly or
indirectly , any Debt, or otherwise) in, lease, sell, transfer or otherwise
dispose of any assets, tangible or intangible, to, or participate in, or
effect any transaction in connection with any joint enterprise or other joint
arrangement with, any Affiliate, except, on terms no less favorable than terms
that could be obtained by the Company from a Person that is not an Affiliate of
the Company upon negotiation at arms' length, as
determined in good faith by the Board; provided, that no determination of the Board of Directors shall be required
with respect to any such transactions entered into in the ordinary course
of business.
 
 
25

--------------------------------------------------------------------------------

 


5.9 Limitation    on    Restrictions.      Other   than   as   permitted   by   the  Transaction
Documents, the Company shall not, and shall not permit any Subsidiary,
to enter  into, or suffer to exist, any agreement with any Person which
prohibits or limits its ability to (a) pay Debt owed to the Investor and (b)
make loans  or  advances  to  the  Company,  pay  dividends or other
distributions in respect of its equity interests to the Company
(except that  Subsidiaries may pay dividends or other distributions) or
guarantee Debt of the Company .
 
5.10 Payment   of   Cash   Dividend.  The  Company   agrees,  so  long  as  the    Note  is
outstanding, not to declare, pay or make any provision for any cash dividend
or distribution with
respect  to  the  Common  Stock  of  the  Company,  without  first  obtaining  the approval  of
the Investor.


ARTICLE VI.
MISCELLANEOUS


6.1 Fees and Expenses. At the Closing, or the termination date if there is no
Closing, the Company shall pay to Pryor Cashman LLP Twenty Thousand Dollars
($20,000) for the Investor 's legal fees incurred in connection with the
preparation and negotiation of the Transaction Documents, it being understood
that Pryor Cashman LLP has only rendered legal advice to the Investor, and not
to the Company in connection with the transactions contemplated hereby, and that
the Company has relied for such matters on the advice of its own counsel. Such
fees may be deducted by the Investor from the gross proceeds to be delivered to
the Company from the sale of the Securities. Except as specified in the
immediately preceding sentence, each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation , preparation ,
execution, delivery and performance of the Transaction Documents. The Company
shall pay all stamp and other taxes and duties levied in connection with the
sale of the Securities.

6.2 Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings
, discussions and representations , oral or written, with respect to such
matters, which the parties acknowledge have been merged into such documents,
exhibits and schedules.

6.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission , if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 5:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 5:30
p.m. (New York City time) on any Trading Day,(c) the rading Day following the
date of mailing, if sent by U .S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as
follows:
 


If to the Company:
Las Vegas Railway Express, Inc.
 
6650 Via Austi Parkway, Suite 140
 
Las Vegas, Nevada  89119
  Facsimile: (702) 297-8310   Attention: President    
With a copy to:
Sichenzia Ross Friedman Ference LLP   61 Broadway  
New York, NY 10006
  Facsimile: 212-930-9725  
Attention: Gregory Sichenzia, Esq.
   
If to the Investor:
To the address set forth under the Investor's name
 
On the signature pages hereof;
   
With a copy to:
Pryor Cashman LLP
  7 Times Square  
New York, NY 10036
  Facsimile: 212-798-6312  
Attention: Richard S. Frazer, Esq.

 
Or such other address as may be designated in writing hereafter, in the same
manner, by such Person.


6.4 Amendments;   Waivers;   No   Additional   Consideration.   No
provision of this Agreement may be waived or amended except in a written
instrument signed by the Company and the Investor.
No  waiver  of  any  default  with  respect  to  any  provision,  condition  or
requirement  of this  Agreement  shall be  deemed  to be  a continuing  waiver
 in  the future or a waiver  of any subsequent default or a waiver  of any other
provision ,  condition  or requirement hereof, nor shall any delay or omission
of either party to exercise any right  hereunder in any manner impair the
exercise of any such right.


6.5  Termination. This Agreement may be terminated prior to the Closing:


(a) by written agreement of the Investor and the Company;


 
26

--------------------------------------------------------------------------------

 


(b) by the Company or the Investor upon written notice to the other, if
the Closing shall not have taken place by 5:30 p.m. (New York
City time) on the Outside Date; provided,
that the right to terminate this Agreement under this Section 6.5(b) shall not be available to any Person
whose failure to comply with its obligations under this Agreement has been the
cause of or resulted in the failure of the Closing to occur on or before
such time.


(c) by the Investor if it concludes in
good  faith  that  any  of  the  conditions precedent contained in Sections 2.l
(d)(iv), (v) or (vi) shall have been breached or  shall not  be capable of being
satisfied by the Outside Date despite the assumed best efforts of the Company.


In the event of a termination pursuant to this Section,
the  Company  shall promptly pay to the Investor all of the fees and expenses incurred by the Investor (including reasonable legal fees and expenses) in connection with this Agreement and the transactions contemplated by this
Agreement through the termination date.  Other than  as to the foregoing  fees
and
 expenses, upon a termination in accordance with this Section 6.5, the Company and the Investor shall not have
any further  obligation  or liability  (including  as arising  from  such
termination)  to the other.
 
6.6 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.


6.7 Successors and Assigns.   This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor. The Investor may assign any
or all of its rights under this Agreement to any Person to whom the Investor
assigns or transfers the Note, provided such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the
provisions  hereof that  apply to the "Investor. "


6.8 No   Third-Party   Beneficiaries.    This  Agreement  is  intended  for  the  benefit of the parties hereto and their respective successors and permitted assigns and is not for the benefit of,
nor  may  any  provision  hereof  be  enforced  by, any  other  Person,
except  as otherwise set forth in Section 4.12 (as to the Investor).


6.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Actions concerning the interpretations, enforcement and defense
of the transactions contemplated by this Agreement and any other Transaction
Documents (whether brought against a party hereto or its respective Affiliates,
employees or agents) shall be commenced exclusively in the New York Courts. Each
party hereto hereby irrevocably submits to the exclusive jurisdiction of the New
York Courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of the any of the Transaction
Documents) , and hereby irrevocably waives, and agrees not to assert in any
Action, any claim that it is not personally subject to the jurisdiction of any
such New York Court, or that such Action has been commenced in an improper or
inconvenient forum. Each party hereto hereby irrevocably waives personal service
of process and consents to process being served in any such Action by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. If either party shall commence an Action to enforce any
provisions of a Transaction Document, then the prevailing party in such Action
shall be reimbursed by the other party for its reasonable attorneys' fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such Action.


 
27

--------------------------------------------------------------------------------

 
 
6.10 Survival. The representations, warranties, agreements and
covenants contained herein shall survive the Closing and the delivery of
the Securities.


6.11 Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement and shall become effective when counterparts have been signed by each party and delivered to the other party, it being
understood that both parties need not sign the same counterpart. In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof.


6.12 Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.


6.13 Rescission   and   Withdrawal   Right.    Notwithstanding   anything  to
the  contrary contained in (and without limiting any similar provisions of)
the Transaction  Documents, whenever the Investor exercises a right, election,
demand or option under a  Transaction Document and the Company does not timely
perform its related obligations within  the periods therein provided, then the
Investor may rescind or withdraw , in its sole discretion  from time to time
upon written notice to the Company, any relevant notice, demand or  election in
whole or in part without prejudice to its future actions and rights.

 
6.14 Replacement   of   Securities.     If
any  certificate   or  instrument   evidencing  any Securities is mutilated ,
lost, stolen or destroyed, the Company shall issue or cause to be issued in
exchange and substitution for and upon cancellation thereof, or in lieu
of and  substitution therefor, a new certificate or instrument, but only upon
receipt of evidence  reasonably satisfactory to the Company of such loss, theft
or destruction and customary and  reasonable indemnity (which shall not include
a surety bond), if requested . The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Securities.
If a replacement certificate or instrument evidencing any Securities is
requested due to a mutilation thereof, the Company may require delivery of such
mutilated certificate or instrument as a condition precedent to any issuance of
a replacement.
 
 
28

--------------------------------------------------------------------------------

 


6.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Investor will be
entitled to specific performance under the Transaction Documents. The Company
agrees that monetary damages may not be adequate compensation for any loss
incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.

6.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to the Investor pursuant to any Transaction Document or the Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential , set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

6.17 Limitation of Liability. Notwithstanding anything herein to the contrary,
the Company acknowledges and agrees that the liability of the Investor arising
directly or indirectly , under any Transaction Document of any and every nature
whatsoever shall be satisfied solely out of the assets of the Investor, and that
no trustee, officer, other investment vehicle or any other Affiliate of the
Investor or any investor, shareholder or holder of shares of beneficial interest
of the Investor shall be personally liable for any liabilities of the Investor.
 
[Remainder of page intentionally left blank; signature page follows]


 
29

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.


 






LAS VEGAS RAILWAY EXPRESS, INC.
By: /s/ Michael Barron
Michael A. Barron
Title: CEO


30


--------------------------------------------------------------------------------

 